DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, 12, 15, 18-31 and 36-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgac et al (U.S. Application Publication No. 2005/0230415) in view of Buttiker et al. (U.S. Patent No. 4,899,897), Thatte (U.S. Application Publication No. 2019/0282996) and Serizawa et al. (U.S. Application Publication No. 2003/0097953).
Regarding claims 1, 2, 4-8, 11, 12, 18-20, 22-25, 30, 31 and 36-39, Forgac discloses a closure for a container, the closure comprising: a closure flange defining a closure bore, a base, an annular wall extending from the base, the annular wall including internal threads configured to cooperate with a finish of the container, a closure flange extending from the base and surrounded by the annular wall, the closure flange is annular and defines a closure bore (Fig. 5), a carbon dioxide emitter seated within the closure bore; and a release rate control layer configured to control release of carbon dioxide from the carbon dioxide emitter into the container when the closure is coupled to the container (par. 37), a bore with the carbon dioxide emitter seated within the bore, the release rate control layer is over-molded onto the carbon dioxide emitter (Fig. 5), wherein the carbon dioxide emitter is a disc seated within a bore of the closure (par. 37, ll. 4), wherein the release rate control layer is configured to control the rate and timing of carbon dioxide released into the container from the carbon dioxide emitter (par. 37, lines 9-13), wherein the release rate control layer is configured to permit water vapor to pass through the release rate control layer to the carbon dioxide emitter (par. 37, lines 13-14), wherein the release rate control layer includes at least one ethylene-vinyl acetate copolymer (par. 102), wherein the release rate control layer includes at least one of low-density polyethylene, ethylene-vinyl acetate, and polyvinyl acetate (par. 102), wherein the release rate control layer includes 0% to 33% vinyl acetate, wherein the release rate control layer includes an ethylene-vinyl acetate composition of from 0% to 33% vinyl acetate, which determines a material constant of carbon dioxide permeability divided by water permeability, wherein the material constant controls water vapor permeation and carbon dioxide release rate by way of permeability (par. 37), wherein the release rate control layer encapsulates the carbon dioxide emitter and provides a hermetic seal with a bore or recess of the closure (Fig. 5), wherein the container is made from mono-layer polyethylene terephthalate (par. 57), wherein the release rate control layer extends along an inner surface of the closure flange that is opposite to an outer surface of the closure flange, the outer surface of the closure flange faces the internal threads of the annular wall, wherein the release rate control layer overlaps a distal surface of the closure flange, the distal surface is at an end of the closure flange opposite to the base, and wherein the closure flange and the annular wall are spaced apart to define a receptacle therebetween configured to receive the finish of the container (Fig. 5). Note that the molding limitations are being treated as product by process limitations and Forgac reads on the structure of the closure as claimed.
Forgac teaches manufacturing the carbon dioxide emitter with various, materials, acids, coatings and additives (par. 30, par.41).  
Thatte teaches that it is known in the art to manufacture a carbon dioxide emitter with a bicarbonate selected from the group consisting of sodium bicarbonate, potassium bicarbonate, cesium bicarbonate, magnesium bicarbonate, calcium bicarbonate, ammonium bicarbonate, and lithium bicarbonate (par. 58), with an acid catalyst selected from the group consisting of citric acid, phosphoric acid, tartaric acid, L-malic acid, adipic acid, fumaric acid, and stearic acid (par. 13), and a humectant that includes a cellulose to provide the carbon dioxide emitter with an affinity to water (Tables, 39, 41). Serizawa teaches that carboxymethyl cellulose and microcrystalline cellulose are substitute cellulose materials (par. 35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with the claimed materials in order to adjust the cost of the closure, in order to adjust the carbonation if the liquid within the vessel and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Forgac fails to teach wherein the release rate control layer is seated with the closure bore on the carbon dioxide emitter.
Buttiker teaches that it is known in the art to manufacture a closure (Fig. 1) with a closure bore (6) and a closure layer (8) seated within the closure bore.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the release rate control layer in the closure bore, as taught by Buttiker, in order to reduce the inside profile of the closure and since such a modification would be a simple substitution of known closure connection arrangements. 
Regarding claims 15 and 21, Forgac teaches manufactured the closure to adjust shelf life (par. 46).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure with more material or thickness to adjust shelf life, since differences in concentration will not support patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 26-29, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure and container with different sizes, in order to adjust how much material could be held in the container and how much fluid could be poured through the opening in the container, and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgac, Thatte and Serizawa and further in view of Roitberg et al. (U.S. Patent No. 5,958,479).
Forgac fails to teach wherein the release rate control layer extends out from with the bore.
Roitberg teaches that it is known in the art to manufacture a closure with a closure bore and a closure layer seated within the closure bore and extending out from the closure bore (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the release rate control layer in the closure bore, as taught by Roitberg, since such a modification would be a simple substitution of known closure connection arrangements on a closure bore. 

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgac, Buttiker, Thatte and Serizawa in view of Anderson et al. (U.S. Patent No. 8,877,872).
Forgac fails to teach a dry lubricant including magnesium stearate.
Anderson teaches that it is known on the art to manufacture components with dry lubricant (col. 15, lines 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure with a dry lubricant, in order to reduce damage to the carbon dioxide emitter. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lubricant with magnesium stearate, in order to adjust the cost of the deice and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forgac, Buttiker, Thatte and Serizawa in view of Jupin et al. (U.S. Application Publication No. 2010/0000901).
Forgac fails to teach an additive including an optical tracer.
Jupin teaches that it is known on the art to manufacture components optical tracers (par. 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the closure with an optical tracer, so that the components could be traced during production.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733